Citation Nr: 1757753	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction in the evaluation from 50 to 30 percent for a conversion-type psychoneurosis with headaches and vasomotor instability from October 3, 1959 to January 4, 1988 was proper.

2.  Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) from January 12, 1988 to March 8, 1994.

3.  Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) from March 9, 1994 to September 20, 2012.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had active duty service from June to August 1935 and from September 1942 to July 1944.  He died in September 2012, and the appellant is his surviving spouse, and she has been accepted as a substituted claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board, in some manner or other, has addressed issues related to this case in October 1996, September 2001, September 2003, August 2005, May 2007, October 2009, May 2010, September 2012, and July 2015.

The procedural history of this case is long and complex and has been discussed at length in aforementioned prior Board decisions.  The issues listed above come to the Board from an April 2017 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court) which vacated portions of the Board's July 2015 decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to special monthly compensation under 38 U.S.C. § 1114(s) from March 9, 1994 to September 20, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2017 Court Memorandum Decision found that the 1959 rating decision failed to determine that the Veteran's conversion-type psychoneurosis with headaches and vasomotor instability demonstrated material improvement or that any such improvement would be maintained.

2.  From January 12, 1988 to March 8, 1994, the Veteran was service connected for conversion-type psychoneurosis with headaches and vasomotor instability, evaluated as 50 percent disabling; and for right subacromial bursitis, evaluated as noncompensable.  The combined evaluation was 50 percent.  

3.  The Veteran was granted entitlement to a total disability rating based on individual unemployability, effective March 9, 1994.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for service-connected conversion-type psychoneurosis with headaches and vasomotor instability from 50 percent disabling to 30 percent disabling, effective October 3, 1959, was improper, and a 50 percent rating from October 3, 1959 to January 4, 1988 is restored.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344 (1959); 38 C.F.R. § 4.14; United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Codes 8100, 9100 (1957).

2.  From January 12, 1988 to March 8, 1994, the criteria for entitlement to special monthly compensation under 38 U.S.C. § 1114(s)(1) are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions relating to the issues decided herein.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  For ratings on account of diseases subject to temporary or episodic improvement, including psychoneurotic reaction, the evidence most show that there has been material improvement that will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (1957); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In an April 2017 Memorandum Decision, the Court held that the 1959 rating decision which decreased the Veteran's evaluation for psychoneurosis conversion type from 50 percent to 30 percent, effective October 3, 1959, failed to discuss the Veteran's disability in terms of material improvement or whether any such improvement would be maintained.  The Court therefore reversed the Board's July 2015 decision pertaining to this issue, and restored the Veteran's 50 percent rating for the period from October 3, 1959 to January 4, 1988.  In accordance with the April 2017 Memorandum Decision, the Board finds that the 50 percent rating for conversion-type psychoneurosis with headaches and vasomotor instability must be restored.

Special Monthly Compensation

The April 2017 Court Memorandum Decision also found that in the July 2015 Board decision, the Board failed to address whether the Veteran was entitled to special monthly compensation under 38 U.S.C. § 1114(s) between January 12, 1988 and September 20, 2012, even though this issue had been reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361-62 (Fed. Cir. 2009) (holding that the Board is obligated to consider issues raised by the record, even if not raised by the claimant).  The Court noted that although such entitlement had not been expressly claimed, special monthly compensation benefits are to be addressed when a veteran becomes eligible for them, without the need of a separate claim.  See Bradley v. Peake, 22 Vet.App. 280, 294 (2008).  The Board therefore now addresses this issue.

Under 38 U.S.C. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A total disability rating based on individual unemployability may be considered the disability rated as total for purposes of 38 U.S.C. § 1114(s)(1) if the veteran's unemployability is based on a single condition.  See Bradley, 22 Vet. App. at 293.  Where a veteran's total disability rating based on individual unemployability is based on a combination of service-connected disabilities, VA must consider whether any of the individual disabilities alone would render the veteran unemployable.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

The Board notes that the appellant's attorney clearly indicated in his appellate briefs that they are only contending special monthly compensation under 38 U.S.C. § 1114(s) is warranted due to the presence of a single service-connected disability rated as 100 percent and a separate disability or disabilities rated at 60 percent or more, and not due to the Veteran having been housebound due to service-connected disability.  Therefore entitlement to special monthly compensation under 38 U.S.C. § 1114(s)(2) will not be further discussed.

From January 12, 1988 to September 20, 2012, the Veteran was service connected for psychoneurosis conversion type with vasomotor instability evaluated as 50 percent disabling from January 4, 1988 to March 7, 1994, and 30 percent disabling from March 8, 1994 until September 20, 2012.  Prior to March 9, 1994, the Veteran's carotid sinus syndrome was rated jointly with his psychiatric symptoms and headache symptoms.  The Veteran was then assigned a separate evaluation for carotid sinus syndrome, evaluated as 30 percent disabling from March 9, 1994 to January 11, 1998, and 60 percent disabling since January 12, 1998; and for headaches, evaluated as 50 percent disabling since March 9, 1994.  The Veteran has also been service connected for right shoulder bursitis, evaluated as noncompensably disabling prior to March 9, 1994, and 30 percent disabling since March 9, 1994; chronic sinusitis, evaluated as 10 percent disabling since March 9, 1994, irritable bowel syndrome, evaluated as 10 percent disabling since March 9, 1994, and for malaria, evaluated as noncompensable since March 23, 1994.

In a November 2002 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability, effective March 22, 1994.  In a May 2010 Board decision, the Board granted an effective date of March 9, 1994 for the grant of a total disability rating based on individual unemployability.

The Board finds that there is no basis to assign special monthly compensation under 38 U.S.C. § 1114(s)(1) from January 12, 1988 to March 8, 1994.  While the April 2017 Court Memorandum Decision instructed the Board to consider whether entitlement to special monthly compensation during this period is warranted, this appears to be based on a misreading of the appellant's contentions.  The briefs submitted by her attorney clearly indicate that the appellant is seeking entitlement to special monthly compensation from the date of March 9, 1994, or, in the alternative, January 12, 1998.  

The Board has nevertheless considered whether special monthly compensation under 38 U.S.C. § 1114(s)(1) can be assigned for the period from January 12, 1988 to March 8, 1994, and finds that no such award can be made.  Prior to March 9, 1994, the Veteran's service connected disorders had a combined evaluation of only 50 percent.  He had not yet been granted entitlement to a total disability rating based on individual unemployability.  The Veteran therefore did not meet the eligibility requirements under 38 U.S.C. § 1114(s)(1), and special monthly compensation for this period is not warranted.

The question of whether special monthly compensation under 38 U.S.C. § 1114(s)(1) is warranted for the period from March 9, 1994 to September 20, 2012 is addressed in the remand below.


ORDER

Restoration of a 50 percent evaluation for conversion-type psychoneurosis with headaches and vasomotor instability from October 3, 1959 to January 4, 1988 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) from January 12, 1988 to March 8, 1994 is denied.


REMAND

The appellant's attorney has argued that since January 12, 1998, the Veteran should be entitled to special monthly compensation under 38 U.S.C. § 1114(s)(1) because one of his numerous service-connected disabilities alone could have rendered him unemployable.  He has also argued, in the alternative, that special monthly compensation is warranted since March 9, 1994, because his service-connected headaches, alone, would have rendered him unemployable, and his remaining service-connected disabilities combined for a rating more than 60 percent.  

The Board therefore remands this issue in order to obtain medical opinions addressing whether any of the Veteran's service-connected disabilities, alone, would have rendered him unable to maintain gainful employment for the period from March 9, 1994 to September 20, 2012.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the appellant and her attorney a letter requesting that they provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment related to the claim.

2. Obtain a VA medical opinion from a cardiologist.  The examiner must specify in the report that all VBMS records have been reviewed.  

After reviewing all medical records, the examiner is asked to discuss whether the Veteran's service-connected carotid sinus syndrome alone would have precluded him from obtaining or maintaining any gainful employment consistent with his education and occupational experience from March 9, 1994 to September 20, 2012.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Obtain a VA medical opinion from a neurologist.  The examiner must specify in the report that all VBMS records have been reviewed.  

After reviewing all medical records, the examiner is asked to discuss whether the Veteran's service-connected headaches alone would have precluded him from obtaining or maintaining any gainful employment consistent with his education and occupational experience from March 9, 1994 to September 20, 2012.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Obtain a VA medical opinion from a psychiatrist or psychologist.  The examiner must specify in the report that all VBMS records have been reviewed.  

After reviewing all medical records, the examiner is asked to discuss whether the Veteran's service-connected psychoneurosis conversion type, with vasomotor instability, alone would have precluded him from obtaining or maintaining any gainful employment consistent with his education and occupational experience from March 9, 1994 to September 20, 2012.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. Obtain a VA medical opinion from a physician.  The examiner must specify in the report that all VBMS records have been reviewed.  

After reviewing all medical records, the examiner is asked to discuss whether the Veteran's service-connected i) right shoulder bursitis and degenerative joint disease, ii) chronic sinusitis, iii) irritable bowel syndrome, or iv) malaria alone would have precluded him from obtaining or maintaining any gainful employment consistent with his education and occupational experience from March 9, 1994 to September 20, 2012.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. Thereafter, adjudicate the issue.  If the benefit sought is not granted in full, the appellant and her attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


